DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to Applicant’s filing dated 08/03/2020. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Under Step 2A – Prong 1:
	Claims 1, 13 and 17 recite the abstract idea concept of a method (claim 1), a system (claim 13), and a non-transitory storage media (Claim 17) for determining location data points and estimating a travel path based on the data points. This abstract idea is described in at least claims 1, 13 and 17 by determining a first turn angle of the vehicle based on at least one location data point in the sequence of location data points associated with the first source; determining that an additional location data point in the sequence of location data points is inaccurate; determining a second turn angle of the vehicle by using at least one motion data point in the sequence of motion data points corresponding to the additional location data point that is inaccurate; and determining a turn trajectory of the vehicle by using at least the first turn angle and the second turn angle, are considered mental process steps. The identified claim limitations that recites an abstract idea fall within the enumerated groupings of abstract idea in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
	The limitations of determining a first turn angle, determining that an additional location data point in the sequence of location data points is inaccurate, and determining a turn trajectory of the vehicle, as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting, “determining location data points and estimating a travel path based on the data points,” nothing in the claim precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
	Under Step 2A – Prong 2:
	The claims recite additional elements to the abstract idea. However, these additional elements fail to integrate into a practical application.
	Claim 1 recites, receiving a sequence of location data points associated with a vehicle from a first source and a sequence of motion data points associated with the vehicle from a second source. Which is mere data gathering that is simply employed as a tool to collect information and display results, which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. These additional steps amount necessary data gathering and generic computer components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
	Under Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually or in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of receiving a sequence of location data points associated with a vehicle from a first source and a sequence of motion data points associated with the vehicle from a second source, the examiner submits that these limitations are insignificant extra- solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood routine and conventional activity in the field. The additional limitations of receiving a sequence of location data points associated with a vehicle from a first source and a sequence of motion data points associated with the vehicle from a second source, are well-understood, routine and conventional activities because the background recites the steps are done by a GPS receiver. Further the mere collection of data or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). See MPEP 2106.05(d). Therefore, claims 1, 13 and 17 are ineligible under 35 U.S.C. 101.
Dependent claims 2-12, 14-16 and 18-20 include limitations of claim 1 and only further defines mental process of claim 1. These further limitations are considered mental process without any significantly more elements to the abstract idea.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al., US 8976063 B1, in view of Cui et al., US 20170219360 A1, hereinafter referred to as Hawkins and Cui, respectively.
Regarding claim 1, Hawkins discloses a method comprising, by a computing device:
receiving a sequence of location data points associated with a vehicle from a first source and a sequence of motion data points associated with the vehicle from a second source (Positioning system 12, i.e. first source, may determine a relative location and/or perform location multilateration to determine a current location associated with a vehicle. Motion sensor 24 may measure motion information associated with mobile computing device 4, i.e. second source – See at least column 11 lines 20-29. By using such motion data in combination with a positioning, system, techniques of this disclosure may enable a computing device to more accurately determine a location at which the computing device detected an activity transition – See at least column 3 lines 60-67 and column 4 lines 1-5);
determining a first turn angle of the vehicle based on at least one location data point in the sequence of location data points associated with the first source (The first motion data may correspond to a series of movements of mobile computing device 4 during a time period occurring from a time at which motion module 6 determined that the change in the angle, i.e. first turn angle, satisfies the threshold amount of change to a time at which positioning system 12 determined the current position of mobile computing device 4 – See at column 24 lines 4-16).

Hawkins fails to explicitly disclose determining that an additional location data point in the sequence of location data points is inaccurate, determining a second turn angle of the vehicle by using at least one motion data point in the sequence of motion data points corresponding to the additional location data point that is inaccurate; and determining a turn trajectory of the vehicle by using at least the first turn angle and the second turn angle.
However, Cui teaches:           
determining that an additional location data point in the sequence of location data points is inaccurate (Accuracy of a GPS point is based on a position estimation error of the GPS point. The position estimation error of the GPS point, i.e. additional data point, describes the deviation in distance between the GPS point and its corresponding point in the map matched path of travel for the trip. A GPS point that is located at a position greater than the threshold distance from its corresponding point in the map matched path of travel for the trip is considered a candidate for being inaccurate – See at least ¶22, 41 and 42); and 
determining a second turn angle of the vehicle by using at least one motion data point in the sequence of motion data points corresponding to the additional location data point that is inaccurate (Accuracy of a GPS point is based on a position estimation error of the GPS point. The position estimation error of the GPS point describes the deviation in distance between the GPS point and its corresponding point in the map matched path of travel for the trip. A GPS point that is located at a position greater than the threshold distance from its corresponding point in the map matched path of travel for the trip is considered a candidate for being inaccurate – See at least ¶ 42. To determine whether the turn rule is satisfied, the selection module 205 determines for each turn in the simplified GPS path of travel the distance between the turn and the next subsequent turn if any. The selection module 205 calculates an average distance traveled between turns and compares the average distance to a threshold to detect inaccurate turn angles– See at least ¶74); and 
determining a turn trajectory of the vehicle by using at least the first turn angle and the second turn angle (To determine whether the turn rule is satisfied, the selection module 205 determines for first turn angle and second turn angle in the simplified GPS path of travel the distance between the turn and the next subsequent turn if any. The selection module 205 calculates an average distance traveled between turns and compares the average distance to a threshold – See at least ¶74).
Hawkins discloses receiving a sequence of location points and motion data associated with a mobile computing device and generating a motion-data trace of a path. Cui teaches calculating a distance between a location point and a point on a motion-data trace of a path, determining that the distance exceeds a threshold distance, and generating an estimated path traveled by a mobile computing device.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hawkins and include the feature of determining that an additional location data point in the sequence of location data points is inaccurate, determining a second turn angle of the vehicle by using at least one motion data point in the sequence of motion data points corresponding to the additional location data point that is inaccurate; and determining a turn trajectory of the vehicle by using at least the first turn angle and the second turn angle, as taught by Cui, to improve inaccurate GPS data that is representative of a location of a location tracking device.

Regarding claim 2, Hawkins fails to explicitly disclose determining at least one additional turn trajectory based on location data points and motion data points associated with the area; and generating an average turn trajectory through the area based on the determined turn trajectory of the vehicle and the at least one additional turn trajectory.
However, Cui teaches determining at least one additional turn trajectory based on location data points and motion data points associated with the area; and generating an average turn trajectory through the area based on the determined turn trajectory of the vehicle and the at least one additional turn trajectory (To determine whether the turn rule is satisfied, the selection module 205 determines for first turn angle and second turn angle in the simplified GPS path of travel the distance between the turn and the next subsequent turn if any. The selection module 205 calculates an average distance traveled between turns and compares the average distance to a threshold – See at least ¶74).
Hawkins discloses receiving a sequence of location points and motion data associated with a mobile computing device and generating a motion-data trace of a path. Cui teaches calculating a distance between a location point and a point on a motion-data trace of a path, determining that the distance exceeds a threshold distance, and generating an estimated path traveled by a mobile computing device.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hawkins and include the feature of determining at least one additional turn trajectory based on location data points and motion data points associated with the area; and generating an average turn trajectory through the area based on the determined turn trajectory of the vehicle and the at least one additional turn trajectory, as taught by Cui, to improve inaccurate GPS data that is representative of a location of a location tracking device.

Regarding claim 3, Hawkins fails to explicitly disclose determining the turn trajectory of the vehicle based on at least a measure of rotation of the vehicle between the first turn angle of the vehicle and the second turn angle of the vehicle.
However, Cui teaches determining the turn trajectory of the vehicle based on at least a measure of rotation of the vehicle between the first turn angle of the vehicle and the second turn angle of the vehicle (To determine whether the turn rule, i.e. rotation of the vehicle is satisfied, the selection module determines for each turn, i.e. first turn angle and second turn angle in the simplified GPS path of travel the distance between the turn and the next subsequent turn if any – See at least ¶74).
Hawkins discloses receiving a sequence of location points and motion data associated with a mobile computing device and generating a motion-data trace of a path. Cui teaches calculating a distance between a location point and a point on a motion-data trace of a path, determining that the distance exceeds a threshold distance, and generating an estimated path traveled by a mobile computing device.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hawkins and include the feature of determining the turn trajectory of the vehicle based on at least a measure of rotation of the vehicle between the first turn angle of the vehicle and the second turn angle of the vehicle, as taught by Cui, to improve inaccurate GPS data that is representative of a location of a location tracking device.

Regarding claim 4, Hawkins discloses determining a position and a velocity associated with the at least one motion data point based on sensor data received from one or more sensors associated with the vehicle (Motion sensor may measure motion information associated with mobile computing device. For instance, motion sensor may measure the rotation, velocity, and/or acceleration of mobile computing device. Positioning system may determine a relative location and/or perform location multilateration to determine a current location. Positioning system may determine location data as coordinate location data – See at least column 5 lines 51-57).

Regarding claim 5, Hawkins fails to explicitly disclose receiving routing information associated with the determined turn trajectory; and generating a navigation path for the vehicle based on the routing information.
However, Cui teaches:                                                    
receiving routing information associated with the determined turn trajectory; and generating a navigation path for the vehicle based on the routing information (To receive the path of travel along one or more turn roadways that a transportation vehicle is using to complete a trip – See at least ¶34 and FIG. 2).
generating a navigation path for the vehicle based on the routing information (Path determination module also includes a path creation module. The path creation module simplifies portions of the GPS path of travel. In one embodiment, the path creation module creates a simplified path of travel for the portions of the GPS path of travel – See at last ¶45).
Hawkins discloses receiving a sequence of location points and motion data associated with a mobile computing device and generating a motion-data trace of a path. Cui teaches determining a sequence of delta turn angles of the mobile computing device and determining a turn trajectory for the mobile computing device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hawkins and include the feature of receiving routing information associated with the determined turn trajectory; and generating a navigation path for the vehicle based on the routing information, as taught by Cui, to improve inaccurate GPS data that is representative of a location of a location tracking device.

Regarding claim 7, Hawkins discloses the sequence of location data points are determined by a global positioning system (GPS) of the first source; the sequence of motion data points are determined by at least one of an accelerometer or a gyroscope of the second source; and the sequence of location data points are determined concurrently with the sequence of motion data points (Positioning system 12, i.e. first source, may determine location data as coordinate, i.e. GPS, location data – See at least column 12 lines 57-63. Motion sensor 24, i.e. second source, may measure motion information associated with mobile computing device 4. By using such motion data in combination with a positioning, system, techniques of this disclosure may enable a computing device to more accurately determine a location at which the computing device detected an activity transition – See at least column 3 lines 60-67 and column 4 lines 1-5. Motion sensor 24 may measure the rotation, velocity, and/or acceleration of mobile computing device 4. Examples of one or more of motion sensor 24 may include an accelerometer, a gyroscope, or any other device capable of measuring the rotation, velocity, and/or acceleration of mobile computing device 4 – See at least column 11 lines 20-27).

Regarding claim 8, Hawkins fails to explicitly disclose determining a location associated with the at least one motion data point; and updating the additional location data point based on the location associated with the at least one motion data point while calculating the second turn angle.
However, Cui teaches determining a location associated with the at least one motion data point; and updating the additional location data point based on the location associated with the at least one motion data point while calculating the second turn angle (To determine whether the turn rule is satisfied, the selection module 205 determines for first turn angle and second turn angle in the simplified GPS path of travel the distance between the turn and the next subsequent turn if any. The selection module 205 calculates an average distance traveled between turns and compares the average distance to a threshold – See at least ¶74).
Hawkins discloses receiving a sequence of location points and motion data associated with a mobile computing device and generating a motion-data trace of a path. Cui teaches determining a sequence of delta turn angles of the mobile computing device and determining a turn trajectory for the mobile computing device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hawkins and include the feature of determining a location associated with the at least one motion data point; and updating the additional location data point based on the location associated with the at least one motion data point while calculating the second turn angle, as taught by Cui, to improve inaccurate GPS data that is representative of a location of a location tracking device.

Regarding claim 9, Hawkins fails to explicitly disclose determining, based on the first turn angle, the second turn angle, and the sequence of location data points, that the vehicle is at an intersection.
However, Cui teaches determining, based on the first turn angle, the second turn angle, and the sequence of location data points, that the vehicle is at an intersection (With respect to vehicles, a vehicle map database can include points corresponding to locations on roadways, highways, freeways, etc. The vehicle map database may also include other information related to roadways, such as intersections – See at least ¶32. Accuracy of a GPS point is based on a position estimation error of the GPS point. The position estimation error of the GPS point describes the deviation in distance between the GPS point and its corresponding point in the map matched path of travel for the trip. A GPS point that is located at a position greater than the threshold distance from its corresponding point in the map matched path of travel for the trip is considered a candidate for being inaccurate – See at least ¶ 42. To determine whether the turn rule is satisfied, the selection module 205 determines for each turn in the simplified GPS path of travel the distance between the turn and the next subsequent turn if any. The selection module 205 calculates an average distance traveled between turns and compares the average distance to a threshold to detect inaccurate turn angles– See at least ¶74).

Regarding claim 10, Hawkins discloses generating a map based on the turn trajectory of the vehicle or the sequence of motion data points associated with the vehicle (Accuracy of a GPS point is based on a position estimation error of the GPS point. The position estimation error of the GPS point describes the deviation in distance between the GPS point and its corresponding point in the map matched path of travel for the trip. A GPS point that is located at a position greater than the threshold distance from its corresponding point in the map matched path of travel for the trip is considered a candidate for being inaccurate – See at least ¶22, 41 and 42).

Regarding claim 11, Hawkins discloses wherein one or more of the first source or the second source is a sensor unit of the vehicle or a sensor unit carried in the vehicle (Positioning system 12, i.e. first source, may determine a relative location and/or perform location multilateration to determine a current location associated with a vehicle. Motion sensor 24 may measure motion information associated with mobile computing device 4, i.e. second source – See at least column 11 lines 20-29. By using such motion data in combination with a positioning, system, techniques of this disclosure may enable a computing device to more accurately determine a location at which the computing device detected an activity transition – See at least column 3 lines 60-67 and column 4 lines 1-10).
           
Regarding claim 12, Hawkins fails to explicitly disclose the additional location data point is subsequent to the at least one location data point in the sequence of location data points, or the additional location data point precedes the additional location data point in the sequence of location data points.
However, Cui teaches the additional location data point is subsequent to the at least one location data point in the sequence of location data points, or the additional location data point precedes the additional location data point in the sequence of location data points (Accuracy of a GPS point is based on a position estimation error of the GPS point. The position estimation error of the GPS point describes the deviation in distance between the GPS point and its corresponding point in the map matched path of travel for the trip. A GPS point that is located at a position greater than the threshold distance from its corresponding point in the map matched path of travel for the trip is considered a candidate for being inaccurate – See at least ¶22, 41 and 42).
	Hawkins discloses receiving a sequence of location points and motion data associated with a mobile computing device and generating a motion-data trace of a path. Cui teaches determining a distance between a location point and a point on a motion-data trace of a path, determining that the distance exceeds a threshold distance, and generating an estimated path traveled by a mobile computing device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hawkins and include the feature of the additional location data point is subsequent to the at least one location data point in the sequence of location data points, or the additional location data point precedes the additional location data point in the sequence of location data points, as taught by Cui, to improve inaccurate GPS data that is representative of a location of a location tracking device.

Regarding claim 13, Hawkins discloses a system comprising: one or more processors and one or more computer-readable non- transitory storage media in communication with the one or more processors, the one or more computer-readable non-transitory storage media comprising instructions, that when executed by the one or more processors, are configured to cause the system to perform operations comprising:
receiving a sequence of location data points associated with a vehicle from a first source and a sequence of motion data points associated with the vehicle from a second source (Positioning system 12, i.e. first source, may determine a relative location and/or perform location multilateration to determine a current location associated with a vehicle. Motion sensor 24 may measure motion information associated with mobile computing device 4, i.e. second source – See at least column 11 lines 20-29. By using such motion data in combination with a positioning, system, techniques of this disclosure may enable a computing device to more accurately determine a location at which the computing device detected an activity transition – See at least column 3 lines 60-67 and column 4 lines 1-5);
determining a first turn angle of the vehicle based on at least one location data point in the sequence of location data points associated with the first source (The first motion data may correspond to a series of movements of mobile computing device 4 during a time period occurring from a time at which motion module 6 determined that the change in the angle satisfies the threshold amount of change to a time at which positioning system 12 determined the current position of mobile computing device 4 – See at column 24 lines 4-16).

Hawkins fails to explicitly disclose determining that an additional location data point in the sequence of location data points is inaccurate, determining a second turn angle of the vehicle by using at least one motion data point in the sequence of motion data points corresponding to the additional location data point that is inaccurate; and determining a turn trajectory of the vehicle by using at least the first turn angle and the second turn angle.
However, Cui teaches:           
determining that an additional location data point in the sequence of location data points is inaccurate (Accuracy of a GPS point is based on a position estimation error of the GPS point. The position estimation error of the GPS point describes the deviation in distance between the GPS point and its corresponding point in the map matched path of travel for the trip. A GPS point that is located at a position greater than the threshold distance from its corresponding point in the map matched path of travel for the trip is considered a candidate for being inaccurate – See at least ¶22, 41 and 42); and 
determining a second turn angle of the vehicle by using at least one motion data point in the sequence of motion data points corresponding to the additional location data point that is inaccurate (Accuracy of a GPS point is based on a position estimation error of the GPS point. The position estimation error of the GPS point describes the deviation in distance between the GPS point and its corresponding point in the map matched path of travel for the trip. A GPS point that is located at a position greater than the threshold distance from its corresponding point in the map matched path of travel for the trip is considered a candidate for being inaccurate – See at least ¶ 42. To determine whether the turn rule is satisfied, the selection module 205 determines for each turn in the simplified GPS path of travel the distance between the turn and the next subsequent turn if any. The selection module 205 calculates an average distance traveled between turns and compares the average distance to a threshold to detect inaccurate turn angles– See at least ¶74); and 
determining a turn trajectory of the vehicle by using at least the first turn angle and the second turn angle (To determine whether the turn rule is satisfied, the selection module 205 determines for first turn angle and second turn angle in the simplified GPS path of travel the distance between the turn and the next subsequent turn if any. The selection module 205 calculates an average distance traveled between turns and compares the average distance to a threshold – See at least ¶74).
Hawkins discloses receiving a sequence of location points and motion data associated with a mobile computing device and generating a motion-data trace of a path. Cui teaches calculating a distance between a location point and a point on a motion-data trace of a path, determining that the distance exceeds a threshold distance, and generating an estimated path traveled by a mobile computing device.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hawkins and include the feature of determining that an additional location data point in the sequence of location data points is inaccurate, determining a second turn angle of the vehicle by using at least one motion data point in the sequence of motion data points corresponding to the additional location data point that is inaccurate; and determining a turn trajectory of the vehicle by using at least the first turn angle and the second turn angle, as taught by Cui, to improve inaccurate GPS data that is representative of a location of a location tracking device.

Regarding claim 14, Hawkins fails to explicitly disclose determining at least one additional turn trajectory based on location data points and motion data points associated with the area; and generating an average turn trajectory through the area based on the determined turn trajectory of the vehicle and the at least one additional turn trajectory.
However, Cui teaches determining at least one additional turn trajectory based on location data points and motion data points associated with the area; and generating an average turn trajectory through the area based on the determined turn trajectory of the vehicle and the at least one additional turn trajectory (To determine whether the turn rule is satisfied, the selection module 205 determines for first turn angle and second turn angle in the simplified GPS path of travel the distance between the turn and the next subsequent turn if any. The selection module 205 calculates an average distance traveled between turns and compares the average distance to a threshold – See at least ¶74).
Hawkins discloses receiving a sequence of location points and motion data associated with a mobile computing device and generating a motion-data trace of a path. Cui teaches calculating a distance between a location point and a point on a motion-data trace of a path, determining that the distance exceeds a threshold distance, and generating an estimated path traveled by a mobile computing device.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hawkins and include the feature of determining at least one additional turn trajectory based on location data points and motion data points associated with the area; and generating an average turn trajectory through the area based on the determined turn trajectory of the vehicle and the at least one additional turn trajectory, as taught by Cui, to improve inaccurate GPS data that is representative of a location of a location tracking device.

Regarding claim 15, Hawkins discloses determining the turn trajectory of the vehicle based on at least a measure of rotation of the vehicle between the first turn angle of the vehicle and the second turn angle of the vehicle (To determine whether the turn rule, i.e. rotation of the vehicle is satisfied, the selection module determines for each turn, i.e. first turn angle and second turn angle in the simplified GPS path of travel the distance between the turn and the next subsequent turn if any – See at least ¶74).

Regarding claim 16, Hawkins discloses determining a position and a velocity associated with the at least one motion data point based on sensor data received from one or more sensors associated with the vehicle (Motion sensor may measure motion information associated with mobile computing device. For instance, motion sensor may measure the rotation, velocity, and/or acceleration of mobile computing device. Positioning system may determine a relative location and/or perform location multilateration to determine a current location. Positioning system may determine location data as coordinate location data – See at least column 5 lines 51-57).

Regarding claim 17, Hawkins discloses:
receiving a sequence of location data points associated with a vehicle from a first source and a sequence of motion data points associated with the vehicle from a second source (Positioning system 12, i.e. first source, may determine a relative location and/or perform location multilateration to determine a current location associated with a vehicle. Motion sensor 24 may measure motion information associated with mobile computing device 4, i.e. second source – See at least column 11 lines 20-29. By using such motion data in combination with a positioning, system, techniques of this disclosure may enable a computing device to more accurately determine a location at which the computing device detected an activity transition – See at least column 3 lines 60-67 and column 4 lines 1-5);
determining a first turn angle of the vehicle based on at least one location data point in the sequence of location data points associated with the first source (The first motion data may correspond to a series of movements of mobile computing device 4 during a time period occurring from a time at which motion module 6 determined that the change in the angle satisfies the threshold amount of change to a time at which positioning system 12 determined the current position of mobile computing device 4 – See at column 24 lines 4-16).

Hawkins fails to explicitly disclose determining that an additional location data point in the sequence of location data points is inaccurate, determining a second turn angle of the vehicle by using at least one motion data point in the sequence of motion data points corresponding to the additional location data point that is inaccurate; and determining a turn trajectory of the vehicle by using at least the first turn angle and the second turn angle.
However, Cui teaches:           
determining that an additional location data point in the sequence of location data points is inaccurate (Accuracy of a GPS point is based on a position estimation error of the GPS point. The position estimation error of the GPS point describes the deviation in distance between the GPS point and its corresponding point in the map matched path of travel for the trip. A GPS point that is located at a position greater than the threshold distance from its corresponding point in the map matched path of travel for the trip is considered a candidate for being inaccurate – See at least ¶22, 41 and 42); and 
determining a second turn angle of the vehicle by using at least one motion data point in the sequence of motion data points corresponding to the additional location data point that is inaccurate (Accuracy of a GPS point is based on a position estimation error of the GPS point. The position estimation error of the GPS point describes the deviation in distance between the GPS point and its corresponding point in the map matched path of travel for the trip. A GPS point that is located at a position greater than the threshold distance from its corresponding point in the map matched path of travel for the trip is considered a candidate for being inaccurate – See at least ¶ 42. To determine whether the turn rule is satisfied, the selection module 205 determines for each turn in the simplified GPS path of travel the distance between the turn and the next subsequent turn if any. The selection module 205 calculates an average distance traveled between turns and compares the average distance to a threshold to detect inaccurate turn angles– See at least ¶74); and 
determining a turn trajectory of the vehicle by using at least the first turn angle and the second turn angle (To determine whether the turn rule is satisfied, the selection module 205 determines for first turn angle and second turn angle in the simplified GPS path of travel the distance between the turn and the next subsequent turn if any. The selection module 205 calculates an average distance traveled between turns and compares the average distance to a threshold – See at least ¶74).
Hawkins discloses receiving a sequence of location points and motion data associated with a mobile computing device and generating a motion-data trace of a path. Cui teaches calculating a distance between a location point and a point on a motion-data trace of a path, determining that the distance exceeds a threshold distance, and generating an estimated path traveled by a mobile computing device.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hawkins and include the feature of determining that an additional location data point in the sequence of location data points is inaccurate, determining a second turn angle of the vehicle by using at least one motion data point in the sequence of motion data points corresponding to the additional location data point that is inaccurate; and determining a turn trajectory of the vehicle by using at least the first turn angle and the second turn angle, as taught by Cui, to improve inaccurate GPS data that is representative of a location of a location tracking device.

Regarding claim 18, Hawkins fails to explicitly disclose determining at least one additional turn trajectory based on location data points and motion data points associated with the area; and generating an average turn trajectory through the area based on the determined turn trajectory of the vehicle and the at least one additional turn trajectory.
However, Cui teaches determining at least one additional turn trajectory based on location data points and motion data points associated with the area; and generating an average turn trajectory through the area based on the determined turn trajectory of the vehicle and the at least one additional turn trajectory (To determine whether the turn rule is satisfied, the selection module 205 determines for first turn angle and second turn angle in the simplified GPS path of travel the distance between the turn and the next subsequent turn if any. The selection module 205 calculates an average distance traveled between turns and compares the average distance to a threshold – See at least ¶74).
Hawkins discloses receiving a sequence of location points and motion data associated with a mobile computing device and generating a motion-data trace of a path. Cui teaches calculating a distance between a location point and a point on a motion-data trace of a path, determining that the distance exceeds a threshold distance, and generating an estimated path traveled by a mobile computing device.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hawkins and include the feature of determining at least one additional turn trajectory based on location data points and motion data points associated with the area; and generating an average turn trajectory through the area based on the determined turn trajectory of the vehicle and the at least one additional turn trajectory, as taught by Cui, to improve inaccurate GPS data that is representative of a location of a location tracking device.

Regarding claim 19, Hawkins fails to explicitly disclose determining the turn trajectory of the vehicle based on at least a measure of rotation of the vehicle between the first turn angle of the vehicle and the second turn angle of the vehicle.
However, Cui teaches determining the turn trajectory of the vehicle based on at least a measure of rotation of the vehicle between the first turn angle of the vehicle and the second turn angle of the vehicle (To determine whether the turn rule, i.e. rotation of the vehicle is satisfied, the selection module determines for each turn, i.e. first turn angle and second turn angle in the simplified GPS path of travel the distance between the turn and the next subsequent turn if any – See at least ¶74).
Hawkins discloses receiving a sequence of location points and motion data associated with a mobile computing device and generating a motion-data trace of a path. Cui teaches calculating a distance between a location point and a point on a motion-data trace of a path, determining that the distance exceeds a threshold distance, and generating an estimated path traveled by a mobile computing device.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hawkins and include the feature of determining the turn trajectory of the vehicle based on at least a measure of rotation of the vehicle between the first turn angle of the vehicle and the second turn angle of the vehicle, as taught by Cui, to improve inaccurate GPS data that is representative of a location of a location tracking device.

Regarding claim 20, Hawkins discloses determining a position and a velocity associated with the at least one motion data point based on sensor data received from one or more sensors associated with the vehicle (Motion sensor may measure motion information associated with mobile computing device. For instance, motion sensor may measure the rotation, velocity, and/or acceleration of mobile computing device. Positioning system may determine a relative location and/or perform location multilateration to determine a current location. Positioning system may determine location data as coordinate location data – See at least column 5 lines 51-57).



8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al., US 8976063 B1, in view of Cui et al., US 20170219360 A1, as applied to claim 1 above, and further in view of Skinder et al., US 20140232570 A1, hereinafter referred to as Hawkins, Cui, and Skinder, respectively.    
Regarding claim 6, Hawkins fails to explicitly disclose wherein the determining that the additional location data point in the sequence of location data points is inaccurate is based on: a distance between the additional location data point and the at least one motion data point in the sequence of motion data points corresponding to the additional location data point exceeding a threshold distance; or a signal strength of the additional location data point is associated with a global positioning system (GPS) being below a threshold strength.
However, Cui teaches wherein the determining that the additional location data point in the sequence of location data points is inaccurate (A GPS point that is located at a position greater than the threshold distance from its corresponding point in the map matched path of travel for the trip is considered a candidate for being inaccurate. As a result of the comparison between GPS points with the map matched path of travel, the detection module 203 may determine sequences of GPS points that are candidates for being inaccurate. Note that in the discussion herein, the various threshold distances are set by an implementer of the tracking server 100 – See at least ¶42. The tracking server 100 identifies 703 candidate GPS data from the received GPS data that are potentially inaccurate. The candidate may be inaccurate due to noise in the GPS signal – See at least ¶86).
Hawkins discloses receiving a sequence of location points and motion data associated with a mobile computing device and generating a motion-data trace of a path. Cui teaches determining that a signal strength is below the threshold strength.           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hawkins and include the feature of determining that the distance associated with the at least one location point in the sequence of location points exceeds the threshold distance is further based on the determination that the signal strength is below the threshold strength, as taught by Cui, to improve inaccurate GPS data that is representative of a location of a location tracking device.

           The combination of Hawkins and Cui fails to explicitly disclose a signal strength of the additional location data point is associated with a global positioning system (GPS) being below a threshold strength.            However, Skinder teaches a signal strength of the additional location data point is associated with a global positioning system (GPS) being below a threshold strength (Weak location signal for the first location technology may be detected. The weak signal may be detected in a number of ways including when there is a loss of one or more satellite signals, when a signal strength indicator falls below a predetermined threshold – See at least ¶124).                      Hawkins discloses receiving a sequence of location points and motion data associated with a mobile computing device and generating a motion-data trace of a path. Cui teaches determining that a signal strength is below the threshold strength. Skinder teaches receiving a signal strength associated with a global positioning system (GPS) of the mobile computing device, and determining that the signal strength is below a threshold strength.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hawkins and Cui and include the feature of a signal strength of the additional location data point is associated with a global positioning system (GPS) being below a threshold strength, as taught by Skinder, to improve inaccurate GPS data that is representative of a location of a location tracking device.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662